                        Case 5:19-cv-00115-gwc Document 15 Filed 09/18/19 Page 1 of 6




                                                        STATE OF VERMONT

                       SUPERIOR COURT                                               CIVIL DIVISION
                       FRANKLIN UNIT                                                DOCKET NO.: ,:J. ~ /- (f -I 9'   Ire
                       ASHLEY TREMBLAY                              )
                        of Highgate Center, Vermont                 )
                        Plaintiff                                   )

                                     vs.
                                                                    )
                                                                    )'   s·,
                                                                         . ' '1 ·cv.,,s         JUN - 4. 2019
                                                                    )
                       JBS USA d.b.a. Plumrose USA, Inc.            )
                        of Swanton, Vermont,                        )
                        Defendant                                   )
                                                                    )

                                                              COMPLAINT

                              NOW COMES, Plaintiff, Ashley Tremblay, by and through her attorneys, Kissane

                       Associates, and hereby alleges and complains against the Defendant, JBS USA d.b.a.

                       Plumrose USA, Inc. (herein referred to as "JBS") as follows:

                                                     GENERAL ALLEGATIONS

                          1. Plaintiff is a resident of Highgate Center, Vermont.

                          2. At all times relevant herein, Plaintiff was an employee of Defendant at its meat

                              processing and packaging plant in Swanton, VT. Plaintiff was working for

                              Defendant as a temporary employee through the Vermont Employment Agency.

                          3. Plaintiff is a woman. Plaintiff identifies as her birth gender, which is female, and her

                              preferred pronouns are she, her, hers and herself.

                          4. Defendant is a foreign corporation with its principal place of business at 1770

                              Promontory Circle, Greeley, CO 80634.
KISSANE ASSOCIATES
  ATTORNEYS AT LAW
 TWO NORTH MAIN ST.
                                                                     1
       SUITE 3
 ST. ALBANS, VERMONT
     05478-1665
                       Case 5:19-cv-00115-gwc Document 15 Filed 09/18/19 Page 2 of 6




                        5. That as of the date of this filing, Defendant has failed to register as a corporation

                            with the Vermont Secretary of State.

                        6. Upon information and belief, Defendant acquired Plumrose USA in 2017 and since

                            that time has owned and operated the meat processing and packaging plant at 14

                            Jonergin Drive, in Swanton, VT which it operates under the name "Plumrose USA,

                            Inc."

                        7. At all times relevant herein, the Defendant JBS and its officers, directors,

                            supervisors, managers, agents, servants and/or employees, had the duty to provide

                            the Plaintiff with a non-hostile work environment, and a work environment

                            consistent with Vermont's Fair Employment Practices Act, 21 V.S.A. §495,

                            ("V .F .E.P .A.").

                         8. At all times relevant herein Defendants, officers, directors, supervisors, managers,

                            agents, servants and/or employees, were acting within their scope of employment

                            with Defendant.

                         9. At all times relevant times herein, Defendant JBS, was the respondeat superior of its

                            officers, directors, supervisors, managers, agents, servants and/or employees.

                         I 0. At all times relevant herein, JBS was vicariously liable for the acts of its officers,

                            directors, supervisors, managers, agents, servants and/or employees.

                         11. At all times relevant herein, Plaintiff was in the scope and course of her employment

                            with the Defendant JBS and belonged to a group protected against the acts described

                            herein under V .F .E.P .A.

                                                               COUNT I
KISSANE ASSOCIATES
                                                         SEX DISCRIMINATION
  ATTORNEYS AT LAW
 TWO NORTH MAIN ST.
                                                                      2                     {               ,   ,,
       SUITE 3
 ST. ALBANS, VERMONT
                                                                                           \•e,•monr
                                                                                               . ' ' .'·1l•
                                                                                                (   '   ~



     05478-1665
                                                                                                 JUN - 4 2019
                       Case 5:19-cv-00115-gwc Document 15 Filed 09/18/19 Page 3 of 6




                         12. Plaintiff refers to and incorporates herein allegations 1-9 above by reference.

                        13. During Plaintiffs employment and at all times relevant herein, the Defendant's

                            agents, managers, servants and/or employees discriminated against Plaintiff by

                            engaging in, and maintaining, a work environment where sexual perversion, sexual

                            predation, misogyny, hostility, intimidation, humiliation, ridicule, and harassment

                            based upon Plaintiffs sex; that was explicit, rampant, pervasive.

                         14. Said conduct was such that a reasonable person in Plaintiffs position would have felt

                            it made Plaintiffs work environment was discriminatory, hostile and abusive.

                         15. That the aforesaid acts of hostile work environment, harassment, intimidation and

                            abuse perpetrated by Defendants violated Plaintiffs rights as provided under

                            V.F.E.P.A.

                         16. Plaintiff actually believed that the workplace was hostile and/or abusive.

                         17. Defendant failed to take sufficient disciplinary action against co-employees and/or

                            supervisors or managers of Plaintiff who harassed Plaintiff.

                         18. Plaintiff suffered adverse employment consequences and/or actions based on this this

                            sex discrimination.

                         19. That as a consequence of the Defendant's harassment, intimidation and abuse during

                            Plaintiffs employment she sustained mental anguish including but not limited to:

                            mental distress, emotional distress, shock, fright and humiliation as well as loss of

                            enjoyment of life.

                                                               COUNT2
                                                          SEXUAL HARRASMENT
KISSANE ASSOCIATES
  ATTORNEYS AT LAW
 TWO NORTH MAIN ST.
       SUITE 3
                                                                    3
 ST. ALBANS, VERMONT
     05478-1665                                                                             JUN -   ~   2019
                       Case 5:19-cv-00115-gwc Document 15 Filed 09/18/19 Page 4 of 6




                        20. Plaintiff refers to and incorporates herein by reference allegations 1-19 above.

                        21. During Plaintiff's Employment and all relevant times herein, the Defendant, through

                           its agents, managers, supervisors, and employees, engaged in verbal and/or physical

                           conduct of a sexual harassing nature that had the purpose and/or effect of

                           substantially interfering with the Plaintiff's work performance and/or creating an

                           intimidating, hostile and offensive work environment.

                        22. This conduct included unwelcome sexual advances, requests for sexual favors and

                           solicitation of sexually explicit images.

                        23. The submission to said conduct was made explicitly and implicitly a term or

                           condition of employment.

                        24. Defendant failed to ensure a workplace free of sexual harassment for the Plaintiff.

                        25. Plaintiff actually believed that the workplace was intimidating, hostile and offensive.

                        26. Plaintiff suffered adverse employment consequences and/or actions based on this this

                            sexual harassment.

                        27. That as a consequence of the aforementioned conduct and actions of Defendant,

                            through its agents, managers, supervisors, employees, including, but not limited to,

                            harassment, intimidation, offensive conduct and abuse during Plaintiff's

                            employment, she sustained mental anguish including but not limited to: mental

                           distress, emotional distress, shock, fright and humiliation as well as loss of

                           enjoyment of life.




KISSANE ASSOCIATES
  ATTORNEYS AT LAW
 TWO NORTH MAIN ST.
                                                                   4
       SUITE 3
                                                                                                            Court
 ST. ALBANS, VERMONT
     05478-1665
                                                                                              JUN - 4 2019
                        Case 5:19-cv-00115-gwc Document 15 Filed 09/18/19 Page 5 of 6




                       WHEREFORE, Plaintiff demands judgment against the Defendant in such amounts within

                       the jurisdiction of the Vermont Superior Court, Franklin Civil Division as will:

                           1. Compensate her for his mental anguish, emotional distress, loss of enjoyment of life,

                               damages and losses.

                          2. Punitive damages in such amounts as determined appropriate by the jury that will

                               adequately punish and exemplify the conduct of the Defendant.

                          3. Reasonable attorney fees as allowed pursuant to 21 VSA 495b (b).

                          4.   Costs of this action, such interest as is allowed by law together with such other

                               additional relief as this court deems appropriate.



                                      PLAINTIFF DEMANDS A TRIAL BY JURY.



                               DATED at St. Albans, Vermont, this 31 st day of May, 2019.




                                                                             Shane . Clark, Esq.
                                                                             For Kissane Associates
                                                                             Attorneys for Plaintiff
                                                                             Two North Main St., Ste. 3
                                                                             St. Albans, VT 054 78
                                                                             Phone: 802-524-9456 ext. 15
                                                                             wcounos@aol.com
                                                                             ERN# 7680

KISSANE ASSOCIATES
  ATTORNEYS AT LAW
 TWO NORTH MAIN ST.
       SUITE 3
                                                                       5
 ST. ALBANS, VERMONT
     05478-1665
                                                                                                 JUN - 4 2019
                       Case 5:19-cv-00115-gwc Document 15 Filed 09/18/19 Page 6 of 6




                                                         By:~Tl~
                                                               For Kissane Associates
                                                               Attorneys for Plaintiff
                                                               Two North Main St., Ste. 3
                                                               St. Albans, VT 054 78
                                                               Phone: 802-524-9456 ext. 15
                                                               wcounos@aol.com
                                                               ERN# 5121




KISSANE ASSOCIATES
  ATTORNEYS AT LAW
 TWO NORTH MAIN ST.
       SUITE 3
                                                          6
 ST. ALBANS, VERMONT
     05478-1665                                                                   JUN - ~ 2019
